                                                                                                   Court Ploza North
                                                                                                    25 Main Street
                                                                                                     P.O.         800

     Cole Schotz P.c.
                                                                                                            Box
                                                                                              Hackensack, NJ 07602-0800
                                                                                           201-489-3000     201-489-1536 fax

                                                                                                      New York

     Brian P. Matthews                                                                                Delaware
     Associate
     Admitted in NJ and NY
                                                                                                      Maryland

     Reply to New Jersey Office                                                                           Texas
     Writer's Direct Line: 201-525-6269
     Writer's Direct Fax: 201-678-6269
     Writer's E-Mail: bmatthews@caleschotz.com
                                                                                                          Florida




                                                    November 13, 2019

 Via CM/ECF Filing
                                                                      APPLICATION GRANTED
 The Honorable John G. Koeltl, U.S.D.J.                                   SO ORDERED
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, New York 10007-1312

                Re:          Scalercio-Isenberg v. Citizens Financial Group, Inc.
                             Case No.: 1:18-cv-09226-JGK-SDA

 Dear,Judge Koeltl:

         I am a former associate with Reed Smith LLP ("Reed Smith"), counsel for defendants in
 the above-referenced matter. In July 2019, I left Reed Smith and joined the firm of Cole Schotz,
 P .C. ("Cole Schotz"). Cole Schotz does not represent any party to the above-referenced matter,
 and I have not participated in this matter since leaving Reed Smith.

         Accordingly, I respectfully request that the Clerk of Court remove me from the counsel list
 for the above-referenced matter. In connection with this request, I ask that the Clerk of Court
 replace the information contained in the Attorney Roll from my prior Reed Smith information to
\l
 the current Cole Schotz information contained in the above letterhead.

        Per my conversation with Your Honor's Chambers, a letter motion is sufficient to
 effectuate this change. If a more formal order or stipulation is required, please feel free to contact
 my office at the number above. I thank the Court for its time and attention to this matter.


                                                                   Respectfully submitted,

                                                                   COLE SCHOTZ P.C.

                                                                   Isl Brian P. Matthews

                                                                   Brian P. Matthews



                                                   www.coleschotz.co!TI
 40000/0807-18142355vl
Cole Schotz P.C.

The Honorable John G. Koeltl, U.S.D.J.
November 13, 2019
Page2

BPM:
cc:  All Counsel of Record




40000/0807-18142355vl
